Title: From Thomas Jefferson to David Ramsay, 26 January 1786
From: Jefferson, Thomas
To: Ramsay, David



Sir
Paris Jan. 26. 1786.

The letter I did myself the honour of writing you on the 12th of Oct. will have informed you what I had ultimately done on the subject of your book. Your’s of Dec. 10. is just received. I am very sorry to find that your printer is so much deceived as to the parts of the work which have come to my hands. They are exactly as follows.


Vol. 1.
pa. 1.
- 328.



329
- to the end.


Vol. 2.
pa. v.
- xx.



1.
- 24.



25
- 144.



305
- 440.



545
- 574.


By this you will perceive the chasms in the 2d. volume. I am not uneasy about that from 440. to 545. because you say you will send it. But as it is supposed we have received the one from 144. to 305. I fear we stand no other chance of getting that than the copies you have been so good as to instruct Dillon [Dilly] to send, for which be pleased to accept my thanks. I will immediately write to Dillon to forward these as I think it probable he may have received them. I will beg the favor of you to send the inclosed letter for M. de Follenare to some person in S. Carolina who will take the trouble to find him out, and convey to me news of him. I have the honour.
